PER CURIAM.
— The appellant was convicted in the superior court of Pima county of the crime of second degree murder and was sentenced to serve from forty years to life in the state prison at Florence. From this he has appealed. The record was filed with the clerk of this court on the 22d of June, 1925, but nothing more has been, done towards' prosecuting the appeal. We have examined the *323record, and find the information sufficiently charges the crime for which defendant was convicted, the procedure was in all manners regular and without material error, and the evidence fairly supports the verdict. The judgment is therefore affirmed.